           Case 1:20-cv-03348-JPB Document 36 Filed 08/02/21 Page 1 of 6




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

 BRETT WALKER,
               Plaintiff,

       v.                                      CIVIL ACTION NO.
                                               1:20-cv-03348-JPB
 BUBBLY BRANDS, LLC et al.,

               Defendants.


                                     ORDER

      This matter is before the Court on Plaintiff Brett Walker’s (“Walker”)

Motion for Alternate or Substituted Method of Service (“Motion”). ECF No. 30.

Having reviewed and fully considered the papers filed therewith, the Court finds as

follows:

      I.      BACKGROUND

      Walker, proceeding pro se, filed this action to enforce the consumer

privacy provisions of the Telephone Consumer Protection Act. He alleges that

numerous individuals and entities inappropriately directed automated

telemarketing SMS messages to his telephone number, which was listed on the

National Do Not Call Registry.
        Case 1:20-cv-03348-JPB Document 36 Filed 08/02/21 Page 2 of 6




      In the instant Motion, Walker asks the Court to permit service on the

following defendants by email and courier because they cannot be served

personally: Nick Urbani, Bubbly Brands, LLC, Debbie Tomlinson, Patriot

Wholesale Club, Pure Leaf Origins, RLZ Male Performance and Gear Club, LLC

(collectively “Defendants”). In support of the Motion, Walker offers process

server affidavits describing failed attempts to serve Nick Urbani and Bubbly

Brands, LLC in Florida, Debbie Tomlinson in Nevada and Patriot Wholesale Club

in Colorado. Walker further explains that Defendants Patriot Wholesale Club,

Pure Leaf Origins, RLZ Male Performance and Gear Club, LLC have “concealed”

their addresses, and he therefore has been unable to find service addresses for them

despite searching “a dozen state business registries.”

      II.    ANALYSIS

      “An elementary and fundamental requirement of due process in any

proceeding which is to be accorded finality is notice reasonably calculated, under

the circumstances, to apprise interested parties of the pendency of the action and

afford them the opportunity to present their objections.” Mullane v. Cent. Hanover

Bank & Tr. Co., 339 U.S. 306, 314 (1950). Failure to give proper notice violates

“the most rudimentary demands of due process of law.” Armstrong v. Manzo, 380

U.S. 545, 550 (1965).


                                          2
        Case 1:20-cv-03348-JPB Document 36 Filed 08/02/21 Page 3 of 6




      Federal Service of Process Rules

      Federal Rule of Civil Procedure 4(e)(1) provides that an individual may be

served by following “state law for serving a summons . . . in the state where the

district court is located or where service is made.” Alternatively, an individual

found within a judicial district of the United States may be served by: (1)

delivering the summons and complaint to the individual personally; (2) leaving

these items at the individual’s home with someone of suitable age and discretion

who resides there; or (3) delivering them to an agent authorized to receive service.

See Fed. R. Civ. P. 4(e)(2).

      Service is proper on an entity within the United States “in the manner

prescribed by Rule 4(e)(1) for serving an individual” or by delivering a copy of the

summons and complaint to “an officer, a managing or general agent, or any other

agent authorized by appointment or by law to receive service of process.” 1 Fed. R.

Civ. P. 4(h)(1).

      Rule 4(f)(3) permits service on individuals outside the United States “by

other means not prohibited by international agreement, as the court orders.” Under

this rule, some courts have permitted service of process by email in certain



1
 Any defendant may execute an acknowledgment waiving personal service of
process. See Fed. R. Civ. P. 4(d).

                                          3
        Case 1:20-cv-03348-JPB Document 36 Filed 08/02/21 Page 4 of 6




circumstances. See, e.g., U.S. Commodity Futures Trading Comm’n v. Rubio, No.

12-CV-22129, 2012 WL 3614360, at *3 (S.D. Fla. Aug. 21, 2012) (permitting

email service on an individual evading service outside the United States).

      Here, because Walker does not allege that Defendants are located in a

foreign country, he cannot rely on Rule 4(f)(3) to serve them by email or courier.

Nor does any other federal rule provide for such service.

      Georgia Service of Process Rules 2

      With limited exceptions, Georgia law requires personal service of process

unless the defendant executes a waiver. See O.C.G.A. § 9-11-4. “Georgia law has

no provision for service by mail.” Madden v. Cleland, 105 F.R.D. 520, 523 (N.D.

Ga. 1985). Nor is there a provision for service by email or courier. See O.C.G.A.

§ 9-11-4. Accordingly, Walker’s proposed methods of service are not permitted

under Georgia law.




2
  Georgia service of process rules are pertinent here because this Court sits in the
state. See Fed. R. Civ. P. 4(e)(1).

                                          4
        Case 1:20-cv-03348-JPB Document 36 Filed 08/02/21 Page 5 of 6




      Nevada Service of Process Rules 3

      Under Nevada Rule of Civil Procedure 4.2, service is proper generally in the

same manner as under the federal rules. Nevada law also provides for service by

alternate means at the discretion of the court. Among other things, however, the

movant must explain why the proposed alternate method of service “comports with

due process.” Nev. R. Civ. P. 4.4(b)(1), (b)(2)(B).

      In this case, Walker has not shown that his proposed methods of service

would comport with due process. Thus, he has not satisfied the specific

requirements under the Nevada statute that could authorize such methods of

service. Walker is therefore not permitted to serve the Nevada defendants by email

or courier.

      Florida Service of Process Rules

      Under Florida law, service of process may be accomplished by delivery: (1)

to the defendant; (2) at the defendant’s “usual place of abode” to any person

residing therein who is fifteen years of age or older; or (3) to employees in a

private area designated by the employer. Fla. Stat. § 48.031. See also Anthony v.


3
  Nevada and Florida service of process rules are pertinent here because Walker
attempted service on defendants in those states. See Fed. R. Civ. P. 4(e)(1). Even
though service was attempted in Colorado on Patriot Wholesale Club, the Court
does not address Colorado service of process rules here because Walker seeks to
serve its alleged manager, Defendant Debbie Tomlinson, in Nevada.

                                          5
        Case 1:20-cv-03348-JPB Document 36 Filed 08/02/21 Page 6 of 6




Gary J. Rotella & Assocs., P.A., 906 So. 2d 1205, 1207 (Fla Dist. Ct. App. 2005).

The Florida rules do not provide a mechanism for service of process by email or

courier. See Fla. Stat. § 48.011 et seq. Walker therefore may not serve the

respective defendants by email or courier under Florida law.

      Based on the foregoing analysis, Walker’s Motion (ECF No. 30) is

DENIED.

      SO ORDERED this 2nd day of August, 2021.




                                         6
